Citation Nr: 1509783	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing before the undersigned Veterans Law Judge (VLJ) was held at the RO in March 2012.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in July 2014.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD which conforms with DSM-V.

2. A chronic psychiatric disorder was not shown in service or for several years thereafter, and the preponderance of the evidence fails to establish that Veteran's current psychiatric disorders are etiologically related to his active service.

3. While the Veteran has been diagnosed with a personality disorder, not otherwise specified, with avoidant and antisocial features, a personality disorder is not a disease or injury for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

 Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2009, the RO provided the notice required by 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. 

With respect to the Dingess requirements, although the Veteran was not provided with notice of the effective date and disability rating regulations, because the claim on appeal is denied herein, any question as to the appropriate disability rating or effective date is moot, and there can be no failure to notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim decided herein, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, service personnel records, and post-service treatment records (VA and private) have been associated with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained. 

Additionally, the Veteran was scheduled for a VA examination in September 2010 and August 2014 to confirm his diagnoses and determine the nature and etiology of each.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2014 VA examination and associated opinion obtained in this case is more than adequate, as it was predicated on a full reading of the medical records in the Veteran's claims file.  The examiner also considered the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014). 

The Board is also satisfied that the VA Appeals Management Center has substantially complied with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, a medical opinion was obtained in August 2014.  Outstanding VA treatment records have also included in the record.

The Veteran was provided an opportunity to set forth his contentions at a March 2012 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

The undersigned VLJ identified the issue on appeal. The Veteran was asked to identify the symptoms related to psychiatric disorder(s).  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been met and that the Board can adjudicate the claim based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

In this case, the Veteran seeks entitlement to service connected for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression.

Governing Rules and Regulations

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.         § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303.

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R.        § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to evidence of an in-service stressor event, the evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A.       § 1154(b); 38 C.F.R. § 3.304(d). 

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Regarding the claim of service connection for an acquired psychiatric disorder, the Veteran alleges that he suffers from PTSD due to an incident, a sapper attack, which occurred during his military service while stationed at the Udorn Royal Thai Air Force Base, Thailand.  The Board concedes that the Veteran's stressor has been verified.

According to treatments records, dated from March 2010 to August 2010, from Washington Behavioral Health Associates, the Veteran's private mental healthcare provider, the Veteran was diagnosed with, and treated for, PTSD and anxiety disorder, not otherwise specified (NOS).  In March 2010, the Veteran stated he had had anxiety for years, felt helpless, and did not like to be around people.  The Veteran described his past psychiatric history as depression, general anxiety disorder, homicidal ideation, phobia, and suicidal ideation.  He had fear of the dark, prior homicidal ideation, occasional suicidal ideation with no attempts, and had continuous anxiety.

The Veteran was afforded a VA examination in September 2010, where the Veteran described in detail his military stressor, prior mental health treatment, and symptomatology of his disability.  The VA examiner also conducted a mental status examination.  Upon examination, a review of the evidence of record, and the Veteran's lay statements, the Veteran was diagnosed with anxiety disorder, NOS.  It was also determined that the Veteran's diagnosis of anxiety disorder was unrelated to his military service.  The Veteran was also diagnosed with cannabis abuse, in sustained remission, unrelated to military service and his anxiety disorder.  

The VA examiner determined the Veteran did not "report the full constellation of symptoms necessary for [a] diagnosis of PTSD" and "he does not report the frequency or severity of symptoms necessary for a diagnosis of PTSD."  The VA examiner also stated that there was no indication that any symptoms interfered with his ability to function after the sapper attack as he did not complain of any symptoms during service. 

VA treatment records from February 2011 to September 2011 reveal the Veteran was diagnosed with anxiety disorder NOS, psychosis NOS was ruled out, antisocial personality features, depression, insomnia.  There was no indication that these diagnoses resulted from his military service. 

VA treatment records since 2011 also indicate that the Veteran received several additional diagnoses of acquired psychiatric disorders, but there is no diagnosis of PTSD.  In February 2012, the Veteran was diagnosed with depression, anxiety, and insomnia.  In February 2014, the Veteran was diagnosed with cognitive disorder, NOS, and it was indicated that it was due to traumatic brain injury (TBI) sustained in November 2013 following a motorcycle accident.  In March 2014, the Veteran was diagnosed with unspecified anxiety disorder; however, psychosis NOS, major depressive disorder with psychotic features, and neurocognitive disorder (due to TBI) was ruled out.  In May 2014, the Veteran was diagnosed with mild unspecified depressive disorder and antisocial personality features by history.  None of the diagnosed acquired psychiatric disorders were etiologically related to his military service. 

At the March 2012 Board hearing, the Veteran's representative argued the September 2010 VA examination was inadequate.  The representative stated there were several inconsistencies between the VA examiner's findings and the record. Significantly, there is contradictory evidence regarding whether the Veteran has a diagnosis of PTSD. The Veteran's representative also argued that it appears since the Veteran was not a combat soldier, the VA examiner determined that the "test results indicate considerable over reporting of symptomatology."  In July 2014, the Board agreed that the September 2010 VA examiner failed to consider and address the diagnosis of PTSD made by the Veteran's private doctors and determined that a new opinion on whether a diagnosis of PTSD is warranted due to the fear of hostile military or terrorist activity during the Veteran's service, specifically while stationed in Thailand, was necessary.

As a result, the Veteran was afforded a VA examination in August 2014 where the Veteran was diagnosed with schizotypal personality disorder which was unrelated to military service or any in-service stressors.  The Veteran described his stressor of a sapper attack during service.  However, while the VA examiner determined the stressor was related to the Veteran's fear of hostile military or terrorist activity, the stressor did not meet the DSM-V criteria as it did not support the diagnosis for PTSD.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, and difficulty establishing relationships.  Testing was indicative of mild psychotic process such as paranoid or schizotypal personality disorder.  The VA examiner stated that "[w]hile testing suggested some reports of symptoms of a variety of disorders, the most notable elevations on multiple measures suggest a process that is not consistent with PTSD but a more general, pervasive process involving psychotic symptoms coupled with anxiety and intermittent depressive symptoms stemming from the psychosis."

Overall, the VA examiner determined that findings did not support a diagnosis of PTSD as the description of the stressor event, both at the VA examination and in the past records, "fails to meet [DSM-IV] or [DSM-V] criteria for a stressor event in that his exposure to the event was from afar and minimal; his own life was not threatened and he did not witness any deaths or injuries."  In addition, the Veteran did not "report adequate symptoms in all categories required for a diagnosis of PTSD using either the DSM-IV or the [DSM-V] criteria."  Regarding his prior diagnosis of PTSD, the VA examiner acknowledged that the Veteran was diagnosed at the Washington Behavior Health Associates after a brief self-report intake that occurred in March 2010.  The VA examiner further explained that the Veteran had eight additional therapy sessions but none of the treatment records identified any symptom reported by the Veteran that was specific to the diagnosis of PTSD.  Therefore, the VA examiner concluded: 

It is not clear how a diagnosis was made given there was no psychological testing, documentation of stressor event, or symptoms in required symptom categories to justify the diagnosis.  [Washington Behavior Health Associates] also diagnose[d] Anxiety Disorder, NOS, which by definition is not to be diagnosed if the [Veteran] is thought to have another, more specific disorder such as PTSD.  Therefore, the providers at that Washington Behavior Health Associates were either confused or unsure as to the [V]eteran's true diagnosis since they used both of these or they incorrectly utilized the DSM to offer both diagnoses[.]  In either case, this renders the diagnoses made by this site questionable and, in my opinion, inaccurate.  He has never been diagnosed with PTSD by any other treating provider who has taken the time to conduct psychological testing and correctly document symptoms in more detail and, in fact, has actually been diagnosed as possible malingering PTSD symptoms during an evaluation by the specialty PTSD Clinical Team at [VA Pittsburgh Healthcare System].

Regarding his diagnoses for anxiety or depressive disorder, the VA examiner explained the Veteran failed to meet the DSM-IV or DSM-V diagnostic criteria, although he did "intermittently report experiencing random symptoms of anxiety and depression from time to time."  The VA examiner stated an isolated symptom or two of anxiety and depression was not enough to meet the full diagnostic criteria for a specific anxiety or depressive disorder. 

In light of the totality of the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression must be denied.

Here, contrary to the findings of the Washington Behavior Health Associates, the Board finds the August 2014 VA examiner's determination to be the most probative in light of the discussion and explanation offered by the August 2014 VA examiner, including discussion of the prior diagnosis of PTSD by the Washington Behavior Health Associates.  Based on the evidence of record, the Board finds that the Veteran does not have a present diagnosis of PTSD that conforms with the DSM-V, as required by 38 C.F.R. § 3.304(f).  The evidence show that the diagnosis of PTSD the Veteran received was not based on the DSM-V criteria.   Therefore, although the VA concedes that the Veteran experienced some fear of hostile military or terrorist activity in service, a current medical diagnosis of PTSD, is not met; therefore service connection for PTSD is not warranted.  38 C.F.R. § 3.304; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Regarding anxiety and depressive disorder, the Board also notes the contradictory diagnoses of record.  The August 2014 VA examiner explained that the Veteran failed to meet the diagnostic criteria for anxiety and depressive disorder.  However, the evidence of record demonstrates that even if the Veteran has a diagnosis of anxiety and depressive disorder, there is no evidence they are etiologically related to service.  Treatment records from the Washington Behavior Health Associates and VA treatment records dated February 2012 and March 2014 indicate a diagnosis for anxiety disorder, but there is no indication it was related to the Veteran's military service.  Furthermore, the September 2010 VA examination specifically stated that the anxiety disorder was not related to his military service.  The Veteran was diagnosed with depressive disorder in February 2012 and May 2014 but in March 2014, it was ruled out.  Therefore, assuming arguendo that the Veteran has a diagnosis of anxiety and depressive disorder, there is no indication in the record to show that it is related to a disease or injury incurred in or aggravated by military service, and as such, service connection is not warranted.  38 U.S.C.A. § 1110.

Similarly, regarding a cognitive disorder, the medical findings show that the Veteran's diagnosed cognitive disorder is secondary to his post service TBI and is, therefore, not related to service.  Because there is no indication in the record to show that the Veteran's cognitive disorder is related to a disease or injury incurred in or aggravated by military service, service connection for a cognitive disorder is not warranted.  38 U.S.C.A. § 1110.

Furthermore, the Board notes that the Veteran was diagnosed with schizotypal personality disorder by the VA examiner in August 2014.  However, personality disorders are not considered to be diseases or injuries within the meaning of veterans' benefits legislation and, therefore, are not eligible for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary of Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

The Board points out that the Veteran has not submitted any probative medical evidence to support his claim.  The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's acquired psychiatric disability, is related to his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's acquired psychiatric disorder is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Accordingly, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression, are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning this claim as the weight of the evidence is against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


